Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In communications filed on 1/20/2021, claims 1-17, 22, 23, 25-34, 36, and 37 are presented for examination. Claims 1, 30, and 36 are independent.
Applicants’ arguments, see Applicant Arguments/Remarks filed 1/20/2021, with respect to claim(s) rejected under prior art have been fully considered and are unpersuasive. Cited art of record ETSI explicitly discloses applications are downloaded in the form of signed JAR files i.e., compressed/abridged (ETSI: pages 10-11, 26-27, 38, 48-49). Secondary reference Aggarwal explicitly discloses generating abridged version of application (Aggarwal: Abstract, Introduction, pages 55-54). Thus, at the time the invention was made it would have been obvious to one of 

Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 30, and 36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-144 of US 8489868 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations recited in the independent claims 1, 30, and 36 of the present application and are broader than limitations recited in independent claims 1-144 of US 8489868 B2.      
Claims 2-17, 22, 23, 25-29, 31-34, and 37 of the present application are not patentably distinct from respective claims 1-144 of US 8489868 B2 because the claims recite substantially the same features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claim 1-17, 22, 25, 26, 27, 30-34, and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patent No.: US 6188995 B1 to Garst et al (hereinafter ‘Garst’) disclosed in the IDS filed 3/6/2017 in view of Zhang, X. Nick. "Secure code distribution." Computer 30.6 (1997): 76-79 (hereinafter ‘Zhang’) in view of ETSI TS 123 057 v3.2.0 (2000-6-23) (hereinafter 'ETSI') disclosed in IDS filed on 4/1/2013 in view of K. K. Aggarwal. 1997. A tool for the collection of industrial software metrics data. SIGSOFT Softw. Eng. Notes 22, 2 (March 1997), 54–57 (hereinafter ‘Aggarwal’).

As regards claim 1, Garst discloses: 1. A method of controlling access to a plurality of sensitive application programming interfaces (APIs) and at least one non-sensitive API on a device, the method comprising: (Garst: Abstract, 2:50-54, 2:67-3:6, 3:27-41, 5:22-24, 5:41-43, 5:58-65, 6:9-12, 6:47-7:22, 9:5-12, 9:35-58, 10:33-39, 11:5-13, 12:8-25, i.e., restricting access to a resource library to applications that have been digitally signed using a private key belonging to the vendor of the resource library, wherein, an API is one type of resource library, 1:63-2:2, 2:61-67, 7:40-41, 9:10-12, 9:16-17) 
an API is one type of resource library, 1:63-2:2, 2:61-67, 7:40-41, 9:10-12, 9:16-17)   
However Garst does not explicitly disclose: comprising multiple digital signature.
However, signing an Application with multiple digital signatures was a known practice before the time the invention was made. See e.g., Zhang (Authentication, pages 77-78, i.e., signed applet wherein the applet classes can have a number of different signatures wherein each of the digital signature is generated using a public-private key pair). See also, ETSI (8.4 Certification and authorization architecture, pages 36-38, i.e., the application is signed by public-private key based signatures wherein applications have a chain/hierarchy of such signatures such as a root certificate, developer’s etc), thus teaching: comprising multiple digital signatures.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Garst with the known techniques of using multiple signatures for applications/applets as taught by Zhang, ETSI et al, with the 
Garst et al combination further discloses: generated by a code signing authority external to the device, wherein each of the multiple diqital signatures is generated using a hash function applied on code from an…unsigned application, (Garst: Abstract, 2:50-54, 2:67-3:6, 3:27-41, 5:22-24, 5:41-43, 5:58-65, 6:9-12, 6:47-7:22, 9:5-12, 9:35-58, 10:33-39, 11:5-13, 12:8-25, i.e., restricting access to a resource library to applications that have been digitally signed using a private key belonging to the vendor of the resource library, wherein, an API is one type of resource library, 1:63-2:2, 2:61-67, 7:40-41, 9:10-12, 9:16-17. See also, Zhang: Authentication, pages 77-78. See also ETSI: pages 10-11, 26-27, 38, 48-49, i.e., applications are downloaded in the form of signed JAR files i.e., compressed/abridged)
However, Garst et al do not explicitly disclose ‘abridged version’ of software applications. However, generating abridge version of software applications to perform analysis on the applications was well-known to a skilled artisan at the time the invention was made. E.g., Aggarwal teaches generating abridged version of applications. (Aggarwal: Abstract, Introduction, pages 55-54). 

Garst et al combination further discloses: wherein a hash of the abridged version of the unsigned application is used with a same private signature key to generate each diqital signature causing each digital signature to be application-specific to only the signed application, and wherein each diqital signature is appended to the unsigned application along with a signature identification to create the signed application; (Garst: Abstract, 2:50-54, 2:67-3:6, 3:27-41, 5:22-24, 5:41-43, 5:58-65, 6:9-12, 6:47-7:22, 9:5-12, 9:35-58, 10:33-39, 11:5-13, 12:8-25, i.e., restricting access to a resource library to applications that have been digitally signed using a private key belonging to the vendor of the resource library, wherein, an API is one type of resource library, 1:63-2:2, 2:61-67, 7:40-41, 9:10-12, 9:16-17. See also, Zhang: Authentication, pages 77-78, i.e., signed applet wherein the applet classes can have a number of different signatures wherein each of the digital signature is generated using a public-private key pair. See also, ETSI (8.4 Certification and authorization architecture, pages 36-38, i.e., 
Although, none of the references explicitly use the term “identification”, it is inherent that each associated signature of an application/API and hash have a unique ID to be uniquely distinguishable from all the other signatures associated with the application/API. See for instance, US 6311271 B1 (Fig. 1B); US 5958051 A (Figs. 3A-3B, col 3:25-36); US 20010011255 A1 (¶133, signature has an ID to identify a digital signature).
verifying, by a processor of the device, a digital signature of the application using a public key corresponding to the same private signature key, (Garst: 9:59-12:25; see also id, Abstract, 3:19-26, 3:29-40, 5:47-6:22, 6:41-64, 7:32-38, i.e., API 920 is provided with an "UNLOCK function 923," "CHECK LICENSE function 921," and "sub-function CHECK 923" that are called when API 920 is invoked by application program 900 for (i) verifying the authenticity of LicenseKeyString 904 using the 
wherein each digital signature is separate from a description string of a set of sensitive APIs; (ETSI: 8.10, pages 48-49, i.e., the java package for the APIs includes separate signature and the manifest, wherein the manifest includes textual description of the content of the package)
after successfully verifying the digital signatures of the signed application using the public keys and the same private signature key, allowing the signed application to access set of sensitive API; (Garst: 9:59-12:25; see also id, Abstract, 3:19-26, 3:29-40, 5:47-6:22, 6:41-64, 7:32-38, i.e., API 920 is provided with an "UNLOCK function 923," "CHECK LICENSE function 921," and "sub-function CHECK 923" that are called when API 920 is invoked by application program 900 for (i) verifying the authenticity of LicenseKeyString 904 using the API vendor's public key and (ii) for inspecting the LicenseAgreementString 904. See, Zhang: Authentication, pages 77-78; see also, ETSI: Authentication, pages 77-78)
restricting the signed application from accessing at least one other sensitive API; (Garst: 9:59-12:25; see also id, Abstract, 3:19-26, 3:29-40, 5:47-6:22, 6:41-64, 7:32-38, i.e., access to API is restricted based on the public key)

wherein verifying the digital signatures of the signed application comprises: generating a local hash of an application in the signed application, wherein the local hash is generated using a same hashing algorithm as that used by the code signing authority; using the public keys and the digital signatures to recover the hash of the abridged version of the unsigned application; and (Garst: col 5:10-61. See also, ETSI: pages 48-49, i.e., the JAR package i.e., abridged version of the application which is verified using a signature. See also, ETSI: ETSI teaches a code signing system using public-private key algorithm wherein the permissions for the application to access an API are provided via public key certificates and digital signatures where the private key is not divulged to any party and the corresponding public key is provided via certificate to verify information signed with the private key (see 8 Security, pages 30-50; and see, definitions page 9. ETSI, 8.4.1, pages 36-37, i.e., public-private keys pairs for verifying the signature, wherein, ETSi (page 10), “signature: "Signing" is the process of encrypting a hash of the data using a private key. If the 
determining that the hash and the local hash are eguivalent. (ETSI: ETSI teaches a code signing system using public-private key algorithm wherein the permissions for the application to access an API are provided via public key certificates and digital signatures where the private key is not divulged to any party and the corresponding public key is provided via certificate to verify information signed with the private key (see 8 Security, pages 30-50; and see, definitions page 9. ETSI, 8.4.1, pages 36-37, i.e., public-private keys pairs for verifying the signature, wherein, ETSi (page 10), “signature: "Signing" is the process of encrypting a hash of the data using a private key. If the signature can be decrypted 

Independent claims 30 and 36 recite substantially the same features recited in claim 1 above. Claims 30 and 36 are rejected based on the aforementioned rationale discussed in the rejection of claim 1.
      
As regards claim 2, Garst et al combination discloses the method of claim 1, wherein the at least one other sensitive API is associated with another public key different from the public key associated with the set sensitive API. (Garst: 9:59-12:25; see also id, Abstract, 3:19-26, 3:29-40, 5:47-6:22, 6:41-64, 7:32-38, i.e., access to each API is restricted based on a particular public key. See, Zhang: Authentication, pages 77-78; see also, ETSI: Authentication, pages 36-38)

As regards claim 3, Garst et al combination discloses the method of claim 1 wherein the device comprises a mobile device, (Garst: Fig. 1 and col 1. See also, ETSI: Fig. 1 and page 12) and wherein the method further comprises: displaying a textual message on the mobile device before allowing the signed application to access the set of sensitive APIs, wherein the textual message informs a user of the mobile device that the 

As regards claim 4, Garst et al combination discloses the method of claim 1 wherein the public key is associated with an entity that classified the first sensitive API as sensitive. (Garst: 9:59-12:25; see also id, Abstract, 3:19-26, 3:29-40, 5:47-6:22, 6:41-64, 7:32-38, i.e., access to each API is restricted based on a particular public key)

As regards claim 5, Garst et al combination discloses the method of claim 1 wherein the public key is associated with an author of the first sensitive API. (Garst, col. 8:65 to col. 9:57) 

As regards claim 6, Garst et al combination discloses the method of claim 1 wherein the public key is associated with a manufacturer of the device. (Garst: Abstract, 2:50-54, 2:67-3:6, 3:27-41, 5:22-24, 5:41-43, 5:58-65, 6:9-12, 6:47-7:22, 9:5-12, 9:35-58, 10:33-39, 11:5-13, 12:8-25, i.e., restricting access to 

As regards claim 7, Garst et al combination discloses the method of claim 1 wherein the first sensitive API is classified as sensitive by a manufacturer of the device. (Garst: Abstract, 2:50-54, 2:67-3:6, 3:27-41, 5:22-24, 5:41-43, 5:58-65, 6:9-12, 6:47-7:22, 9:5-12, 9:35-58, 10:33-39, 11:5-13, 12:8-25, i.e., restricting access to a resource library to applications that have been digitally signed using a private key belonging to the vendor of the resource library. See also ETSI, pages 36-37, i.e., MExE MS supports certificates under operator, manufacturer or Third Party root public keys”) 

As regards claim 8, Garst et al combination discloses the method of claim 1 wherein the first sensitive API is classified as sensitive by an author of the first sensitive API. (Garst, col. 8:65 to col. 9:57)

As regards claim 9, Garst et al combination discloses the method of claim 1 wherein the first sensitive API includes a 

As regards claim 10, Garst et al combination discloses the method of claim 1 wherein the first sensitive API interfaces with an input/output (I/0) controller. (Garst: col 7-8. See also, ETSI, Table 3 pages 31-34 that shows the API actions include I/O access APIs)

As regards claim 11, Garst et al combination discloses the method of claim 1 wherein the first sensitive API includes a radio API. (ETSI, Table 3 pages 31-34 that shows the API actions include radio APIs)
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Garst with ETSI to include the security system to restrict an application's access to device resources via API with the motivation to prevent attack from unfriendly sources or transferred applications unintentionally damaging the device (ETSI, 8 

As regards claim 12, Garst et al combination discloses the method of claim 1 wherein the first sensitive API interfaces with one or more wireless communication functions. (ETSI, Table 3 pages 31-34 that shows the API actions include network access APIs)
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Garst with ETSI to include the security system to restrict an application's access to device resources via API with the motivation to prevent attack from unfriendly sources or transferred applications unintentionally damaging the device (ETSI, 8 Security, page 30) wherein the authentication of the application and its access to resources is based on public-private key certificates.  

As regards claim 13, Garst et al combination discloses the method of claim 1 wherein the first sensitive API interfaces with address book data. (ETSI, Table 3 pages 31-34 that shows the API actions include user private data access such as phonebook etc APIs)

 
As regards claim 14, Garst et al combination discloses the method of claim 1 wherein the first sensitive API interfaces with calendar data. (ETSI, Table 3 pages 31-34 that shows the API actions include user private data access such as phonebook etc APIs; see also Table 1 page 26, i.e., the calendar)
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Garst with ETSI to include the security system to restrict an application's access to device resources via API with the motivation to prevent attack from unfriendly sources or transferred applications unintentionally damaging the device (ETSI, 8 Security, page 30) wherein the authentication of the application and its access to resources is based on public-private key certificates.

As regards claim 15, Garst et al combination discloses the method of claim 1 wherein the public key is stored on the device. (Garst: col 10:33-39)

As regards claim 16, Garst in combination with Zhang and ETSI discloses the method of claim 1 wherein the public key is obtained from a public key repository. (Garst: col 12:5-16. See also, ETSI: 8.4.2, page 37)

As regards claim 17, Garst et al combination discloses the method of claim 1 wherein the first sensitive API is included in an API library. (Garst: Abstract; 1:63-2:2)

As regards claim 22, Garst et al combination discloses the method of claim 1 further comprising: verifying another digital signature of a another application using another public key; and after successfully verifying the other digital signature of the other application using the public key, allowing the other application to access the at least one other sensitive API, the at least oen other sensitive API being associated with the other public key. (Garst: 9:59-12:25; see also id, Abstract, 3:1-26, 3:29-40, 5:47-6:22, 6:41-64, 7:32-38, i.e., access to each API 

As regards claim 25, Garst et al combination discloses the method of claim 1 further comprising: allowing an unsigned application to access the non-sensitive API. (Garst, col. 1:6—65, i.e., resource library is API; see also col. 2:40-55; see also, ETSI, 8.2.1 MExE executable Permissions for untrusted MExE executable, pages 34-35) 

As regards claim 26, Garst et al combination discloses the method of claim 1 further comprising: restricting an unsigned application from accessing the first sensitive API and the second sensitive API. (Garst: 9:59-12:25; see also id, Abstract, 3:1-26, 3:29-40, 5:47-6:22, 6:41-64, 7:32-38, i.e., access to each API is restricted based on a particular public key. See also, ETSI, 8.2 MExE executable permissions, pages 31-34; see also, ETSI, 8.2.1 MExE executable Permissions for untrusted MExE executable, pages 34-35)

As regards claim 27, Garst et al combination discloses the method of claim 26 further comprising: executing the unsigned application on the device. (Garst, col. 1:6—65, i.e., resource library is API; see also col. 2:40-55; see also, ETSI, 8.2.1 

As regards claim 31, Garst et al combination discloses the method of claim 17 wherein the API library includes the public key for verifying the digital signature. (Garst, col 10:5-15)

As regards claim 32, Garst et al combination discloses the method of claim 1 wherein the application is associated with a plurality of digital signatures. (Garst: col 5:10-61. See also, ETSI: pages 48-49)

As regards claim 33, Garst et al combination discloses the method of claim 32 wherein the plurality of digital signatures includes a global signature. (Garst: col 5:10-61. See also, ETSI: pages 48-49) 

As regards claim 34, Garst et al combination discloses the method of claim 1 wherein verifying a second digital signature of the signed application using another set of public key different from the public key associated with the first sensitive API; and after successful verifying the second digital signature of the application using the second public key, allowing the application to access a third sensitive API, the ETSI, Security, pages 30-50; and see, definitions page 9, i.e., protecting MExE device from untrusted applications transferred to the device by ensuring that the application on the device can only perform actions and access resources on the device via API for which the application has required permissions.  The permissions for the application to access an API are provided via public key certificates and digital signatures where the private key is not divulged to any party and the corresponding public key is provided via certificate to verify information signed with the private key)

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Garst in view of Zhang in view of Aggarwal in view of ETSI in view of Patent No.: U.S. 6,223,291 B1 to Puhl et al (hereinafter 'Puhl') disclosed in the IDS filed 3/6/17.

As regards claim 29, Garst et al combination discloses the method of claim 1. However, Garst et al do not disclose: on a second device, verifying a second digital signature of a duplicate of the application using a duplicate of the public 
However, Puhl teaches license certificates that allow wireless phones to operate specified software products wherein the software is verified using public key certificate wherein the hash (digital signature) of the software product is signed by the private key (i.e., encrypted) and the public key is used to verify the encrypted hash, thus verifying the digital signature of the software (Puhl, col 3:1 through col 4:36).  Puhl further teaches that replicating i.e., duplicating of content on multiple wireless clients associated with certificates (col 8:45-60) 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to combine Garst and ETSI with Puhl to include security domains associated with applications wherein access to the mobile device resources such as application and hardware interfaces is controlled by public key certificates with the motivation to enable secure electronic commerce over wireless networks (Puhl, col 9:17-21). 

Claims 23 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Garst in view of Zhang in view of Aggarwal in view of ETSI in further view of Patent No.: U.S. 6,697,948 to Rabin et al (hereinafter 'Rabin') disclosed in the IDS filed 3/6/17.

As regards claim 23, Garst et al combination discloses all the elements of claim 1 incorporated herein by reference.
However, Garst in combination with ETSI does not explicitly disclose: failing to verify a second digital signature of a second application using the public key; and purging the second application after failing to verify the second digital signature of the second application.
Rabin, in analogous art however, teaches: failing to verify a second digital signature of a second application using the public key; and purging the second application (column 16, lines 17-32, “software vendor transfers the infringing instance of software to a guardian center so that usage supervision can be implemented to detect attempted uses of the infringing instance of software” and column 42, lines 13-23, “if use is to be denied, this condition is indicated by the term ‘GC_DISABLED’. 'INSTALLED’ followed by ‘REMOVED’ status terms indicate that a tag TAG_INST_SWn for an instance of software 111-114 was formerly installed on the user device 104 but is no longer installed and consequently is not usable.”).


As regards claim 28, Garst in combination with ETSI discloses all the elements of claim 1 incorporated herein by reference.
However, Garst in combination with ETSI does not explicitly disclose: determining that a second application is unsigned; and purging the second application from the device.
Rabin, in analogous art however, teaches: determining that a second application is unsigned; and purging the second application from the device. (column 16, lines 17-32, “software vendor transfers the infringing instance of software to a guardian center so that usage supervision can be implemented to detect attempted uses of the infringing instance of software” 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Rabin within the teachings of Garst and ETSI to ensure that only authorized software is being utilized by the devices upon which said software has been installed; otherwise "punitive action is taken by the supervising program in the device" (Rabin - column 16, lines 47-49).  The motivation to combine would be to provide “an infringing software detection mechanism that detects an infringing instance of software that is infringing intellectual property rights” (Rabin – column 16, lines 26-32)

Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Garst in view of Zhang in view of Aggarwal in view of ETSI in view of US 20030063772 A1 to Smith et al (hereinafter 'Smith').

claim 37, Garst et al combination discloses the method of claim 1 However, Garst et al do not but in analogous art, Smith teaches: wherein the signature identification corresponds to a model of the device (Smith: ¶19, ¶53, ¶74, i.e., the signature is based on number of articles including the model version of the apparatus, software and so forth)
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Garst et al to include association a cryptographic signature with multiple article of information including the model version of the device as taught by Smith with the motivation to authenticate the device (Smith: ¶19)

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/20/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SYED A ZAIDI/Primary Examiner, Art Unit 2432